Exhibit 10.31

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between Kevin
Barber (“Employee”) and Synaptics Incorporated (the “Company”) (jointly referred
to as the “Parties”):

WHEREAS, Employee was employed by the Company pursuant to an employment
arrangement and began employment with the Company on January 10, 2011 (the
“Service Arrangement”), and Employee will voluntarily terminate Employee’s
employment on November 15, 2018 (the “Termination Date”);

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company, including, but not limited to, any and all claims arising
or in any way related to Employee’s employment with or separation from the
Company; and

WHEREAS, this Agreement will become effective on the eighth day after it is
affirmed by Employee on or within 5 days following the Termination Date (such
date being the “Effective Date”), provided that Employee has not revoked this
Agreement by written notice to the General Counsel of the Company prior to the
Effective Date.  

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

1.Termination of Service Arrangement.  Employee’s employment with the Company
ceases as of the Termination Date.  Employee agrees to resign as a director or
officer of any Company subsidiaries or affiliates upon the request of the
Company.  

2.Consideration.  As consideration for the release of claims and all other
covenants made herein, the Parties agree that the Employee shall receive
aggregate consideration of $508,602.24, comprised of (i) $200,000, which is
equal to six (6) months of Employee’s current base salary; (ii) $100,000, which
is equivalent to one-third of Employee’s fiscal year 2019 cash incentive target;
(iii) $8,615.46, which is the amount of six (6) months of COBRA continuation
coverage under the Company’s health insurance benefit plan at a benefit level no
less than what Employee and Employee’s dependents receive as of the Termination
Date; and (iv) an additional amount of $199,986.78. Company shall pay the
consideration within seven (7) business days of the Effective Date of this
release, provided that Employee has not revoked this Agreement before that time.
The consideration payment is subject to all normally required tax and other
withholdings.

3.Benefits. Employee’s health insurance benefits (including medical, dental and
vision) cease at the end of the calendar month in which the Termination Date
occurs, subject to Employee’s right to continue Employee’s health insurance
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.  Employee’s participation in, and accrual of, all other benefits and
incidents of employment, including but not limited to incentives, vacation time,
and paid time off, cease on the Termination Date.

4.Reserved.  

5.Equity Incentives. Pursuant to the terms of the Synaptics Incorporated Amended
and Restated 2010 Incentive Compensation Plan and the equity incentive
agreements effective by and between Employee and the Company, under which the
Company granted to Employee deferred stock units (“DSUs”), market stock units
(“MSUs”), performance stock units (“PSUs”) and options to purchase common units
of the Company (“Options,” and collectively, the “Equity Incentives”), as of the
Termination Date:  (i) Employee’s MSUs, DSUs, PSUs and Options cease vesting;
(ii) Employee has and shall have no right to exercise any unvested portion of
the Options or receive any unvested portion of the DSUs; (iii) Employee does not
have and shall not have any rights under the

1

 

--------------------------------------------------------------------------------

unvested portion of the Options or DSUs and does not have other any rights or
entitlements to purchase units or shares of the Company or any subsidiary or
affiliate of the Company; and (iv) Employee’s MSUs and PSUs cease vesting, are
voided and Employee shall have no right to any compensation under the MSUs or
PSUs.  Employee has until February 13, 2019, to exercise any vested portion of
Employee’s Options or the Employee will lose all rights to such vested portion
of the Options.  The exercise price for the Options cannot be offset against any
amounts payable to the Employee by the Company or any subsidiary or affiliate
thereof.  

6.Payment of Salary, Accrued Vacation and Expense Reimbursements.  Employee
acknowledges and represents that the Company has paid, as of the Termination
Date, all salary, wages, bonuses, annual incentives, accrued vacation and paid
time off, commissions, expense reimbursements, severance and separation
benefits, and any and all other benefits due to Employee as of the Termination
Date. Employee acknowledges that Employee is not eligible for any pro rata
portion of Employee’s fiscal year 2019 target cash incentive.  Employee
represents and warrants that Employee never suffered an on-the-job or
occupational injury or incurred any wage, overtime or leave claims while working
at the Company.  

7.Confidential Information.  

(a)Employee acknowledges that Employee has signed a Proprietary Information and
Invention Assignment Agreement dated as of January 10, 2011 (the “Confidential
Information Agreement”).  Employee reaffirms Employee’s obligation to comply
with the terms and conditions of the Confidential Information
Agreement.  Employee will hold in strictest confidence and will not disclose,
use, lecture upon, or publish any of the Company’s Proprietary
Information.  Employee hereby assigns to the Company any rights that Employee
may have or acquire in Proprietary Information and recognizes that all
Proprietary Information shall be the sole property of the Company and its
assigns.  For purposes of this Agreement, the term “Proprietary Information”
shall mean any and all confidential and/or proprietary knowledge, data or
information of the Company.  By way of illustration but not limitation,
“Proprietary Information” includes (i) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs and
techniques; (ii) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
(iii) information regarding the skills and compensation of other employees of
the Company

(b)Employee shall return all of the Company’s property and Proprietary
Information in Employee’s possession to the Company as required by the terms of
the Confidential Information Agreement.  By signing this Agreement, Employee
represents that Employee has, as of the Termination Date, returned all Company
property and Proprietary Information in Employee’s possession to the Company.

(c) Employee understands, in addition, that the Company has received and in the
future may receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes.  Employee will hold Third Party Information in the strictest
confidence and will not disclose to anyone other than Company personnel who need
to know such information in connection with their work for the Company.  

8.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company, any subsidiaries or affiliates thereof, and all officers, managers,
members, supervisors, members of their board of directors, agents and employees
thereof.  Employee, on Employee’s own behalf, and on behalf of Employee’s
respective heirs, family members, executors, agents, and assigns, hereby fully
and forever releases the Company, its affiliates and subsidiaries, and all
officers, members of their board of directors, employees, agents, investors,
shareholders, members, administrators, affiliates, divisions, predecessor and
successor corporations, and assigns of the Company or any subsidiary or
affiliate thereof (“the Releasees”), from, and agrees not to sue concerning, any
claim, duty, obligation or cause of

2

 

--------------------------------------------------------------------------------

action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Employee may possess arising from any omissions,
acts or facts that have occurred up until and including the Termination Date
including, without limitation:

(a)any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b)any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of, equity of the Company or any subsidiary or
affiliate thereof, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;

(c)any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment, constructive discharge from
employment, termination in violation of public policy, discrimination,
harassment, retaliation, breach of contract, both express and implied, breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel, negligent or intentional infliction of emotional distress, negligent
or intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, and conversion;

(d)any and all claims for violation of any national, federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act; the
Family and Medical Leave Act; the California Family Rights Act; the California
Fair Employment and Housing Act, and the California Labor Code, including, but
not limited to Labor Code sections 1400-1408;

(e)any and all claims for violation of the federal, or any state, constitution;

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h)any and all claims for attorneys’ fees and costs.

The Company and Employee agree that the release set forth in this Section shall
be and remain in effect in all respects as a complete general release as to the
matters released.  This release does not extend to any obligations incurred
under this Agreement nor to any claims that, by statute, may not be waived.  

Furthermore, nothing in this Agreement is intended to, or shall, interfere with
Employee’s rights under federal, state, or municipal civil rights or employment
discrimination laws, including, but not limited to, the statutes specified in
Paragraph 8(d) above, or their state or local counterparts, to file or otherwise
institute a charge of discrimination with a government agency or regulatory
body, to testify or participate in such an agency or administrative hearing or
proceeding, or to otherwise cooperate with a federal, state, or municipal
government agency proceeding.  However, Employee understands and agrees that
Employee is waiving any right to personal monetary or other recovery as to such
charges or participation, and Employee shall not be entitled to any relief,
recovery, or damages in connection with such an agency or administrative
complaint, charge or proceeding, regardless of who filed or initiated the
complaint, charge, or proceeding.  

3

 

--------------------------------------------------------------------------------

Additionally, nothing in this Agreement is intended to, or shall, interfere with
Employee’s rights to cooperate, participate, or testify in a proceeding before
the U.S. Securities Exchange Commission, or to receive and fully retain a
monetary award from a government-administered whistleblower award program for
providing information directly to a government agency.  Nothing in this
Agreement is intended to, or shall, interfere with the Company’s obligation to
indemnify Employee against any claims, damages, liabilities pursuant to the
Indemnification Agreement, dated May 17, 2016, and executed by and between
Employee and the Company, and in accordance with applicable state corporate law.

9.Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary.  Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement.  Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled.  Employee further
acknowledges that Employee has been advised by this writing that:

(a)Employee should consult with an attorney prior to executing this Agreement;

(b)Employee has up to forty-five (45) days within which to consider this
Agreement;

(c)Employee has seven (7) days following Employee’s execution of this Agreement
to revoke the Agreement;

(d)this Agreement shall not be effective until the revocation period has
expired; and

(e)nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.

10.Civil Code Section 1542.  Employee represents that Employee is not aware of
any claim by Employee other than the claims that are released by this
Agreement.  Employee acknowledges that Employee has had the opportunity to be
advised by legal counsel and is familiar with the provisions of California Civil
Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN EMPLOYEE’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY EMPLOYEE MUST HAVE MATERIALLY AFFECTED EMPLOYEE’S SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.

11.No Pending or Future Lawsuits.  Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any other Releasee.  Employee
also represents that Employee does not intend to bring any claims on Employee’s
own behalf or on behalf of any other person or entity against the Company or any
other Releasee.

12.Application for Employment.  While Company may offer to re-hire Employee,
Employee understands and agrees that, as a condition of this Agreement, Employee
shall not be entitled to any employment with the Company, and Employee hereby
waives any right, or alleged right, of employment or re-employment with the
Company.  Employee further agrees that Employee will not apply for employment
with the Company.

4

 

--------------------------------------------------------------------------------

13.Confidentiality.  The Parties acknowledge that Employee’s agreement to keep
the nonpublic terms and conditions of this Agreement confidential was a material
factor on which all parties relied in entering into this Agreement. Employee
agrees to use Employee’s best efforts to maintain in confidence the nonpublic
contents and terms of this Agreement (hereinafter collectively referred to as
“Settlement Information”). Employee agrees to take reasonable precautions to
prevent disclosure of any Settlement Information to third parties, and agrees
that there will be no publicity, directly or indirectly, concerning any
Settlement Information.  Employee agrees to take  reasonable precautions to
disclose Settlement Information only to those attorneys, accountants,
governmental entities, courts of law and family members who have a reasonable
need to know (or as required by applicable law) of such Settlement Information.

14.No Cooperation.  Employee agrees Employee will not act in any manner that
might damage the business of the Company.  Employee agrees that Employee will
not encourage, counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a subpoena or other court order to do so or unless as otherwise provided
for in Section 8.  Employee shall inform the Company in writing within three (3)
business days of receiving any such subpoena or other court order.  

15.Non-Disparagement.  Employee agrees to refrain from any defamation, libel, or
slander of the Company and its employees, officers and members of its Board of
Directors, and any tortious interference with the contracts, relationships and
prospective economic advantage of the Company and its employees, officers and
members of its Board of Directors.  Employee agrees that Employee shall direct
all inquiries by potential future employers to the Company’s Senior Vice
President, Human Resources.

16.Non-Solicitation.  Employee agrees that for a period of twelve (12) months
immediately following the Termination Date, Employee shall not either directly
or indirectly solicit, induce, recruit, or encourage any of the Company’s
employees or consultants to leave their employment, or attempt to do so, either
for Employee or any other person or entity.

17.Reserved.  

18.Breach.  Employee acknowledges and agrees that any breach of any provision of
this Agreement shall constitute a material breach of this Agreement and shall
entitle the Company immediately to cease the consideration payments provided to
Employee under this Agreement.  

19.No Knowledge of Wrongdoing.  Employee represents that Employee has no
knowledge of any wrongdoing involving improper or false claims against a
national, federal, or state governmental agency, or any other wrongdoing that
involves Employee or other present or former Company employees.

20.No Admission of Liability.  The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of actual or potential
disputed claims.  No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement shall be deemed or
construed to be:

(a)an admission of the truth or falsity of any claims made or any potential
claims; or

(b)an acknowledgment or admission by either Party of any fault or liability
whatsoever to the other Party or to any third party.

21.Indemnification.  Employee agrees to indemnify and hold harmless the Company
from and against any and all loss, costs, damages or expenses, including,
without limitation, attorneys’ fees or expenses incurred by the Company arising
out of the breach of this Agreement by Employee, or from any false
representation made herein by Employee, or from any action or proceeding which
may be commenced, prosecuted or threatened by Employee or for Employee’s
benefit, upon Employee’s initiative, or with Employee’s aid or approval,
contrary to the provisions of this Agreement.  Employee further agrees that in
any such action or proceeding, this Agreement

5

 

--------------------------------------------------------------------------------

may be pled by the Company as a complete defense, or may be asserted by way of
counterclaim or cross-claim. In the event that Employee incurs an
indemnification obligation under this Agreement, Employee acknowledges and
agrees that Company may in its discretion pursue remedies available to the
Company at equity and at law.

22.Reasonable Assistance.  Employee acknowledges the continuation of Employee’s
obligations to assist Company pursuant to the Confidential Information
Agreement.  In addition, Employee acknowledges that Employee’s assistance may be
required regarding certain ongoing dispute resolution and corporate matters of
Company.  To that end, Employee will execute, verify and deliver such documents
and perform such other acts (including appearances as a witness) as the Company
may reasonably request.  Employee’s obligation to assist the Company under this
Section shall continue beyond the Termination Date, provided that Company shall
compensate Employee at a reasonable rate after the Termination Date for the time
actually spent by Employee and fees incurred (including attorneys’ fees and
costs) at the Company’s request on such assistance.

23.Costs.  The Parties shall each bear their own costs, expert fees, attorneys’
fees, and other fees incurred in connection with this Agreement, except as
provided herein.

24.Tax Consequences.  The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement.  Employee agrees and understands that Employee is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid hereunder by the Company and any penalties or assessments thereon;
provided, however, that the Company shall withhold from the consideration and
other benefits due hereunder any taxes, charges, or other assessments of any
kind required under law to be withheld by the Company.  Employee further agrees
to indemnify and hold the Company harmless from any claims, demands,
deficiencies, penalties, assessments, executions, judgments, or recoveries by
any government agency against the Company for any amounts claimed due on account
of Employee’s failure to pay federal or state taxes or damages sustained by the
Company by reason of any such claims, including reasonable attorneys’ fees.

25.Arbitration.  The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration before the American
Arbitration Association under its Employment Arbitration Rules and Mediation
Procedures (the “Rules”).  The Company will pay for all professional fees for
the arbitrator’s services, regardless of who is determined to be the prevailing
party. The Parties agree that the prevailing Party in any arbitration shall be
awarded its reasonable attorneys’ fees and costs, unless contrary to applicable
law or the Rules.  The arbitration will take place in Santa Clara County,
California. The Parties agree that the prevailing Party in any arbitration shall
be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award.  The Parties hereby agree to waive their right to
have any dispute between them resolved in a court of law by a judge or
jury.  This Section will not prevent either Party from seeking injunctive relief
(or any other provisional remedy) from any court having jurisdiction over the
Parties and the subject matter of their dispute upon such grounds permitted by
the applicable law without waiving the right to compel arbitration, such as the
circumstances set forth in California Code of Civil Procedure Section 1281.8.

26.Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement.  Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

27.No Representations.  Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement.  In entering into this Agreement,
neither Party has relied upon any representations or statements made by the
other Party hereto which are not specifically set forth in this Agreement.

6

 

--------------------------------------------------------------------------------

28.Severability.  In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

29.Entire Agreement.  This Agreement, together with the Confidential Information
Agreement and Employee’s equity incentive agreements and Indemnification
Agreement, represent the entire agreement and understanding between the Company
and Employee concerning the subject matter of this Agreement and Employee’s
relationship with the Company, and supersedes and replaces any and all prior
agreements and understandings between the Parties concerning the subject matter
of this Agreement and Employee’s relationship with the Company.

30.No Waiver.  The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions.  This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

31.No Oral Modification.  This Agreement may only be amended in a writing signed
by Employee and the Chief Executive Officer or other duly authorized officer of
the Company.

32.Governing Law.  This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of California, without regard
to choice of law provisions.  

33.Counterparts.  This Agreement may be executed in counterparts and by
facsimile, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

31.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of Employee and Employee’s heirs, executors, personal representatives,
assigns, administrators, and legal representatives.  This Agreement shall be
binding upon and inure to the benefit of the Company and its successors, assigns
and legal representatives.

34.Voluntary Execution of Agreement.  This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties, with
the full intent of releasing all claims.  Employee acknowledges that Employee:

(a)has read this Agreement;

(b)has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of Employee’s own choice or that Employee has
voluntarily declined to seek such counsel;

(c)understands the terms and consequences of this Agreement and of the releases
it contains; and

(d)is fully aware of the legal and binding effect of this Agreement.

[Signature Page Follows]




7

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and agreed to this Agreement on
the respective dates set forth below.

COMPANY:

Synaptics Incorporated

Dated: October 9, 2018

By:/s/ Richard Bergman

Name: Richard Bergman

Title: Chief Executive Officer and President

 

EMPLOYEE:

Dated: October 9, 2018.

/s/ Kevin Barber

Kevin Barber

 

 

 

Employee hereby affirms this Agreement, and all terms herein, on November 15,
2018.

 

 

EMPLOYEE:

Dated: November 15, 2018

/s/Kevin Barber

Kevin Barber

 

 

 

[Signature Page to SEPARATION AGREEMENT and Release]

8

 